J-S26039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARK K BROWN                               :
                                               :
                       Appellant               :   No. 318 MDA 2022

       Appeal from the Judgment of Sentence Entered November 18, 2021
     In the Court of Common Pleas of Lancaster County Criminal Division at
                        No(s): CP-36-CR-0004485-2018


BEFORE:       KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED: AUGUST 23, 2022

       Appellant Mark K. Brown appeals from the judgment of sentence of

fourteen (14) years to forty (40) years in prison entered in the Court of

Common Pleas of Lancaster County on November 18, 2021, following his

convictions of numerous sexual offenses against a minor child, B.T.P.1

Following our review, we affirm.

       The trial court set forth the relevant facts and procedural history herein

as follows:

                       PROCEDURAL BACKGROUND
             By Criminal Information docketed to Number CP-36-
       Cr0004485-2018, Appellant was charged with allegedly having
       committed four counts of Rape of a Child1, four counts of
       Involuntary Deviate Sexual Intercourse with a Child2, two counts
       of Indecent Assault3, one count of Corruption of Minors4, and one
____________________________________________


* Former Justice specially assigned to the Superior Court.
1 We will refer to the minor victim by his initials or as “the Child” to protect
his identity.
J-S26039-22


     count of Unlawful Contact with a Minor5. These incidents were to
     alleged to [have] occurred between September 1, 2017 and
     November 30, 2017 in New Holland Borough, Lancaster County
     Pennsylvania.
           Trial commenced on April 12, 2021, before this member of
     the trial court and a jury. It is noted that prior to the
     commencement of trial, the Commonwealth withdrew two counts
     of Rape of a Child and two counts of Involuntary Sexual
     Intercourse with a Child, which were previously indicated as
     Counts 3, 4, 7, and 8 on the Criminal Information. (N.T., Trial,
     April 13, 2021, P. 54), On April 14, 2021, Appellant was found
     guilty of all remaining charged counts.6 The trial court deferred
     sentencing pending the completion of a Pre-Sentence
     investigation, with sentencing initially scheduled for September
     24, 2021. Due to certain medical concerns sentencing was
     rescheduled until November 18, 2021.
           On November 18, 2021, the court sentenced Appellant as
     follows:

           Count 1 -- Rape of A Child — Not less than fourteen nor
           more than forty years’ incarceration in the state correctional
           system.

           Count II — Rape of a Child —Not less than fourteen nor more
           than forty years’ incarceration in the state correctional
           system. This sentence was imposed concurrently with Count
           I.

           Count III — Involuntary Deviate Sexual Intercourse—
           Merged with Count I.

           Count IV — Involuntary Deviate Sexual intercourse —
           Merged with Count II.

           Counts V through VIII — Indecent Assault (2 counts),
           Corruption of Minors, and Unlawful Contact with a Minor —
           As to each count, not less than three years and six months
           nor more than seven (7) years’ incarceration in the state
           correctional system. All such sentences were imposed
           concurrently with Count I.

           Appellant was also ordered to pay the costs of prosecution
     and restitution in the amount of $1,178. In addition, it was noted
     that Appellant was not eligible for participation in the RRRI

                                    -2-
J-S26039-22


     Program, Motivational Boot Camp Program, State Drug Treatment
     Court Program, or Short Sentence Parole Program and that the
     attorney for the Commonwealth did not waive any such
     ineligibility. Appellant was made subject to the required provisions
     of the Sexual Offender Registration and Notification Act. In
     addition, Appellant was ordered to provide the required DNA
     sampling and to pay any associated costs thereof, was
     recommended for any educational, vocational, drug and alcohol,
     or any other programming deemed necessary by the Pennsylvania
     Department of Corrections and advised that he would be subject
     to any conditions imposed by the Pennsylvania Board of Probation
     and Parole.
            On November 19, 2021, Appellant filed a Post-Sentence
     Motion seeking a reduction in sentence and withdrawal by trial
     counsel as counsel for Appellant. By order dated November 29,
     2021, and filed on November 30, 2021, the court denied
     Appellant’s Post-Sentence Motion seeking a modification of
     sentence and granted trial counsel leave to withdraw as counsel
     for Appellant.
            Subsequently, on December 1, 2021, Attorney MaryJean
     Glick of the Office of the Public Defender of Lancaster County
     entered her appearance on behalf of Appellant. On December 29,
     2021, Appellant filed a timely Notice of Appeal with the Superior
     Court of Pennsylvania. By order dated December 30, 2021,
     Appellant was directed to file a concise statement of errors
     complained of on appeal within twenty-one days.
            On January 4, 2022, Attorney Diana C. Kelleher, also of the
     Office of the Public Defender of Lancaster County, entered her
     appearance and withdrew the appearance of Attorney MaryJean
     Glick for the Appellant.
            On January 14, 2022, Appellant filed a Motion for Extension
     of time to file Statement of Errors based upon the change in
     counsel and resulting delays in transcription of all relevant
     proceedings. By order of January 18, 2022, the court granted this
     request and directed that any statement of errors was due within
     twenty-one days following receipt of all transcripts. On February
     9, 2022, Appellant filed his statement of errors complained on
     appeal. As such, this matter is ripe for review.7

     ___
     118 Pa.C.S.A.   §   3121(c).
     218 Pa.C.S.A.   §   3123(b).
     318 Pa.C.S.A.   §   3126(a)(7).
     418 Pa.C.S.A.   §   6301(a)(1)(ii).

                                       -3-
J-S26039-22


        518  Pa.C.S.A. § 6318(a)(1).
        6 It is noted that the remaining counts were renumbered on the
        verdict slip presented to the jury in this matter so as to make no
        reference to the counts withdrawn by the Commonwealth.
        7 By correspondence dated March 1, 2022, this court requested a

        thirty-day extension of time to submit the Opinion in this matter
        as a result of the transcription delays and delayed filing of
        Appellant’s Statement of Errors.

Trial Court Opinion, filed 3/23/22 at 1-4.

        In his brief, Appellant presents the following Statement of Question

Presented:

        Did the trial court err in admitting the out of court statements
        made by the victim to his babysitter, Chase Joseph, where the
        content and circumstances of those statements did not
        demonstrate sufficient indicia of reliability as required for the
        tender years exception to the hearsay rule?

Brief for Appellant at 6.

        Generally, this Court’s standard of review for evidentiary rulings,

including the admission of hearsay, is abuse of discretion. Commonwealth

v. Walter, 625 Pa. 522, 93 A.3d 442, 449 (2014). “Issues of statutory

interpretation are questions of law; our standard of review is de novo and our

scope of review is plenary.”       Commonwealth v. Luster, 234 A.3d 836, 838

(Pa.Super. 2020).        As such, we review a trial court’s decision to admit

evidence      pursuant    to    the “Tender Years Statute”2   for   an   abuse   of

discretion. See Commonwealth v. Curley, 910 A.2d 692, 697 (Pa.Super.

2006) (citation omitted).


____________________________________________


2   42 Pa.C.S.A. § 5985.1.

                                           -4-
J-S26039-22


      It is well-settled that the “Tender Years Statute creates an exception to

the hearsay rule in recognition of the fragile nature of the victims of childhood

sexual abuse.” Commonwealth v. G.D.M., Sr., 926 A.2d 984, 988

(Pa.Super. 2007) (citation omitted). Specifically, the statute provides as

follows:

      (a) General rule.--

      (1) An out-of-court statement made by a child victim or witness,
      who at the time the statement was made was 16 years of age or
      younger, describing any of the offenses enumerated in paragraph
      (2), not otherwise admissible by statute or rule of evidence, is
      admissible in evidence in any criminal or civil proceeding if:

            (i) the court finds, in an in camera hearing, that the
      evidence is relevant and that the time, content and circumstances
      of the statement provide sufficient indicia of reliability; and

            (ii) the child either:

            (A) testifies at the proceeding; or

            (B) is unavailable as a witness.


42 Pa.C.S.A. § 5985.1(a).

      The Act also includes a notice requirement that states:

      A statement otherwise admissible under subsection (a) shall not
      be received into evidence unless the proponent of the statement
      notifies the adverse party of the proponent's intention to offer the
      statement and the particulars of the statement sufficiently in
      advance of the proceeding at which the proponent intends to offer
      the statement into evidence to provide the adverse party with a
      fair opportunity to prepare to meet the statement.

42 Pa.C.S.A. § 5985.1(b).

      Herein, Appellant admits that B.T.P.’s disclosure to Mr. Joseph had been

made spontaneously while the latter was babysitting and that there was no

                                      -5-
J-S26039-22


evidence to show the Child had a motive to fabricate his statements.         See

Brief for Appellant at 14. However, while he admits that Mr. Joseph described

the Child as “uneasy” and displaying “a lot of facial tics,” N.T., Tender Years

Hearing/Trial, 4/12/21 at 43, Appellant posits that because no testimony was

presented that “the victim was crying, or upset, or overly emotional when

making the disclosure,” the trial court erred when it characterized B.T.P. as

being “rather emotional” and “quite emotional” for purposes of applying the

tender years doctrine. Brief for Appellant at 15.

      Appellant also points to inconsistencies in the terminology B.T.P. used

in describing Appellant’s actions with Mr. Joseph, a nurse practitioner, and the

forensic interviewer as proof that the Child’s statement lacked the necessary

indicia of reliability.   Id. at 16-18.   Appellant reasons the unreliability is

compounded by the fact that Mr. Joseph has suffered a “traumatic brain

injury” which made his testimony unreliable. Id. at 18-19.

      When considering these arguments, the trial court reasoned as follows:

             Our appellate courts have held that the test for establishing
      whether a child’s testimony provides the sufficient indicia of
      reliability requires a trial court to consider the totality of the
      attendant circumstances. Stated another way, our Superior Court
      has held that, “pursuant to the Tender Years Hearsay Act, a trial
      court must consider the totality of the circumstances when
      determining whether a child’s out-of-court statement is
      trustworthy.” Commonwealth Y. Lyons, 833 A.2d 245, 253 (Pa.
      Super. 2003). The statute requires “indicia of reliability” which
      “include, inter alia, the spontaneity of the statements, consistency
      in repetition, the mental state of the declarant, use of terms
      unexpected in children of that age, and lack of motive to
      fabricate.” Strafford, 194 A.3d at 173.


                                      -6-
J-S26039-22


            In this matter, the trial court conducted a hearing outside of
     the presence of the jury relative to the Commonwealth’s request
     to admit certain statements of the child victim at trial pursuant to
     42 Pa.C.S.A. §5985.1. Specifically, on April 12, 2021, the
     Commonwealth presented the testimony of Julie Stover, a medical
     provider who had been employed by Lancaster General Health and
     the Lancaster County Children's Alliance. Ms. Stover testified
     regarding certain statements made to her by the child victim
     during a physical examination that she conducted on January 22,
     2018. (N.T., Trial, 4/12/21, p. 7). During this examination, the
     child victim made statements including that Appellant’s actions
     “made him feel weird”, that Appellant’s “junk touched my junk”,
     and that both Appellant and the child victim had their pants down
     during the alleged assaults. (N.T., Trial, 4/12/21, pp. 8-9). Next,
     the Commonwealth presented the testimony of Karen Melton, a
     forensic interviewer also employed by the Lancaster County
     Children’s Alliance. Ms. Melton testified regarding certain
     statements made to her by the child victim during a forensic
     interview that she conducted with the child victim on January 22,
     2018. (N.T., Trial, 4/12/21, p. 23). This forensic interview was
     recorded by audio and visual means. (N.T., Trial, 4/12/21, p.23),
     A copy of this recording was introduced as Commonwealth Exhibit
     Number 3 and was reviewed in its entirety by the court. On April
     13, 2021, the Commonwealth presented the testimony of the child
     victim’s babysitter, Chase Joseph. Mr. Joseph testified regarding
     the initial disclosure made to him by the child victim on December
     1, 2017, when the child was seven years of age. Mr. Joseph
     indicated that the child victim made statements such as: the fact
     that he needed to tell Mr. Joseph a secret; that Mr. Joseph could
     not tell the victim’s mother the secret; the victim was talking
     about testicles and masturbation; the victim indicated that
     Appellant showed him how to masturbate and made motions
     demonstrative of such; the victim asked Mr. Joseph if he knew
     what testicles and a penis were used for; and, the victim indicated
     that Appellant showed him that “when you grab it and you go up
     and down, it will make it come out”. (N.T., Trial, 4/13/21, pp. 39-
     44). In addition, Mr. Joseph testified that the child victim was
     demonstrating visual tics and uneasiness during this disclosure.
     (N.T., Trial 4/13/21, pp. 42-43). Mr. Joseph did indicate that his
     recollection of this disclosure was “a bit jumbled” as he suffers
     from a traumatic brain injury, although he was able to provide his
     testimony in detail. (N.T., Trial, 4/13/21, p. 46).
            At the conclusion of the tender years hearing, the
     Commonwealth moved to admit the relevant statements made by

                                     -7-
J-S26039-22


     the child victim to Ms. Stover, Ms. Melton, and Mr. Joseph at trial
     under 42 Pa.C.S.A. § 5985.1. Trial counsel offered no objection to
     the admission of the        statements made to Ms. Stover and Ms.
     Melton. Trial counsel objected to the admission at trial of the
     statements made to Mr. Joseph. (N.T., Trial, 4/13/2 1, p. 51). Trial
     counsel argued that Mr. Joseph’s testimony failed to meet the
     required standard for the tender years exception because the
     witness stated that he had a traumatic brain injury, that his
     recollection was a bit jumbled, and that the statements allegedly
     made by the child victim to Mr. Joseph were “a little bit different
     tha[n] what he told the forensic interviewer and the nurse
     practitioner.” (N.T., Trial, 4/12/21, p. 51).
            In response, although admittedly stated in a somewhat
     inarticulate manner, this court noted that Mr. Joseph’s
     individualized concerns seemed to be appropriate for cross-
     examination at trial but noted that the relevant factors in
     assessment of indicia of reliability pertain to the child victim as
     the declarant. (N. T., Trial, 4/13121, p. 5l).
            In reaching the determination to admit the statements
     offered by the child victim to Mr. Joseph at trial, this court
     considered that: the statements were spontaneously made by the
     child; there existed limited inconsistency in the child’s statements;
     the mental state of the child victim; the child’s use of unexpected
     terms; the lack of any evidence demonstrative of a motive to
     fabricate on the part of the child; and, the emotional state of the
     child when making the challenged disclosures. (N.T., Trial,
     4/13/21, pp. 51-52). Upon consideration of the totality of the
     evidence presented, the court admitted the statements made by
     the child victim to Mr. Joseph at trial. (N.T., Trial, 4/13/21, pp.
     53-54).
            In summary, this court found that the totality of the
     evidence presented demonstrated a sufficient indicium of
     reliability as to the disclosures made by the child victim. As noted,
     the court recognized that the child used the term “testicles”, which
     is an uncommon word for a person at the tender age of seven.
     Additionally, the child's disclosures were unprompted and
     spontaneous in that the child, during play, told Mr. Joseph that he
     had a secret that he needed to share, although the secret should
     not be shared with the child’s mother. Importantly, no evidence
     was produced suggestive of any motive for the child to fabricate
     and the child was quite emotional upon making such disclosure. It
     is recognized that, although there was a slight inconsistency with
     the statement made by the child to Mr. Joseph regarding the
     naming of a part of human anatomy, there was no inconsistency

                                     -8-
J-S26039-22


      regarding the alleged abusive actions. Accordingly, any
      inconsistency was not so significant as to outweigh the other
      indicia of reliability. As such, the court finds that Appellant’s sole
      claim lacks merit.

Trial Court Opinion, 3/23/22, at 5-8.

      The certified record supports the trial court’s findings. First, with regard

to his contention that there must be a finding by the trial court that B.T.P. was

in   danger   of   serious   emotional   distress,   Appellant   has   misread    or

misapprehended the Tender Years Statute. The statute requires such a finding

only where the Commonwealth seeks to excuse the child from testifying:

      (a.1) Emotional distress.—In order to make a finding under
      subsection (a)(1)(ii)(B) that the child is unavailable as a witness,
      the court must determine, based on evidence presented to it, that
      testimony by the child as a witness will result in the child suffering
      serious emotional distress that would substantially impair the
      child's ability to reasonably communicate.           In making this
      determination, the court may do all of the following:

      (1)     Observe and question the child, either inside or outside the
              courtroom.

      (2)     Hear testimony of a parent or custodian or any other person,
              such as a person who had dealt with the child in a medical
              or therapeutic setting.

42 Pa.C.S.A. § 5985.1(a.1). Instantly, B.T.P. testified at trial; thus,        there

was no need for this finding.

      At the Tender Years Statute hearing, which was held immediately prior

to trial, Ms. Stover testified she had done approximately 3,000 evaluations of

children pertaining to sexual abuse.           N.T., Tender Years Hearing/Trial,

4/12/21, at 6.      On January 22, 2018, Ms. Stover performed a physical


                                         -9-
J-S26039-22


examination on B.T.P. and completed a written report thereafter. Id. at 7.

Ms. Stover could not remember his demeanor at that time, but she explained

that the Child referred to his penis as his “junk.” Id. at 9.

      Ms. Melton testified she is a forensic interviewer at Lancaster County

Children’s Alliance and has conducted about 1,700 forensic interviews. Id. at

17-18. After explaining her methodology, Ms. Melton indicated that the copy

of the DVD the Commonwealth had presented as Exhibit 3 fairly and accurately

depicted her interview with B.T.P. on January 22, 2018. Id. at 25-26.        On

cross-examination, Ms. Melton explained that any knowledge of a case she

may have prior to her interview is inapposite as it will not impact how she

asks a child questions. Id. at 27.      She also explained it is not her job to

make credibility determinations pertaining to the child’s disclosure. Id. at 32.

      Mr. Joseph explained he has known B.T.P. since the Child was four

weeks old and babysat for him until he was about nine years old. N.T. 4/13/21

at 38-39. On December 1, 2017, as the two were finishing playing with Legos,

the Child told Mr. Joseph he has a secret he needed to disclose. Id. at 39-40.

At the outset, B.T.P., who was seven years old, told Mr. Joseph he could not

tell “Mommy” and then proceeded to discuss his “testicles” and his “pee pee”

and how Appellant had shown him how to masturbate. Id. at 40-41.            Mr.

Joseph explained he “was kind of floored” and asked B.T.P. what had

happened to him. In response, the Child “basically just straight up told [him]




                                     - 10 -
J-S26039-22


that he was basically being molested without saying that word.” Id. at 41-

42.

      Mr. Joseph described B.T.P.’s demeanor during this conversation as

follows:

      So he actually had a lot of tics, like nervous tics. And he had his
      lips and his lips were all red. And that was just a very concerning
      sign to me that he just had developed these tics. But other than
      that, he was just kind of—he felt uneasy. I could tell that but I
      don’t know exactly what it was.

Id. at 42-43.

      Mr. Joseph explained that B.T.P.’s facial tics increased during the time

he revealed the sexual abuse, but the Child did not have them anymore. Id.

at 43. Mr. Joseph told B.T.P.’s mother about the conversation when she came

to pick up B.T.P., and he and his father called the police. Id. at 45. It is

noteworthy that Mr. Joseph testified regarding the Child’s statements to him

without the need to review the police report which counsel had offered him to

refresh his memory.

      On cross-examination, Mr. Joseph stated that although his memory

sometimes is “a bit jumbled” due to a traumatic brain injury, he explained

that “sometimes I’ll forget what I’m saying and I’ll remember it and I’ll just

be on track.” Id. at 46. Mr. Joseph did not ask the Child for additional details

other than those B.T.P. provided to him on December 1, 2017, because he

”didn’t want to bring anything open.” Id. at 47.




                                     - 11 -
J-S26039-22


     At the conclusion of the Tender Years Statute hearing, the following

exchange ensued:

     [DEFENSE COUNSEL]: As to the statement of Chase Joseph, I
     would object. I know the Court has to make a determination on
     the indicia of reliability and his traumatic brain injury. It’s a bit
     jumbled in his mind as to what exactly he said, what he said that
     the child told him. It’s a little bit different than what he told both
     the forensic interviewer and the nurse practitioner.
           So I don't think they met the burden for tender years
     exception.

     THE COURT: Let me just prod a little bit. Certainly, the issue as to
     the -- this witness’s individualized concerns seem to be fair game
     for cross-examination at trial, but really the factors in assessment
     of indicia or reliability deals with factors independent of the
     statement of the child as to the declarant.
            Those factors include spontaneity, which this appears, if
     accepted by the [c]ourt to be a spontaneous admission or
     acknowledgment of the child.
            And the next factor, I will concede that it’s inconsistent from
     the other statements they heard, but there’s talk of other factors
     including mental state of declarant, use of unexpected terms, lack
     of motive to fabricate. We really haven’t heard anything about any
     motive to fabricate. There was some testimony that these were
     big words for the child and there was also testimony that the child
     was rather emotional upon this disclosure.
            So is -- I guess upon consideration of those factors, how
     does that alter or affect the argument that you are making?

     [DEFENSE COUNSEL]: My argument would be that those factors
     are dependent upon the credibility and the accuracy of the
     witness’s statement and when the witness is stating that he has a
     traumatic brain injury and his memory is jumbled, I don’t believe
     that the [c]ourt can rely on the accuracy of it being spontaneous
     or consistent or using big terms.
           That would be my argument.

     THE COURT: This witness didn’t say he wasn’t able to recall. He
     admitted some cloudiness or confusion. It took him a few minutes
     to clarify his answers.
            I understand your argument.


                                    - 12 -
J-S26039-22


     [DEFENSE COUNSEL]: That's the credibility issue, and if the
     [c]ourt is satisfied with that then.

     THE COURT: Very well.
          Ms. Ponessa?

     [THE PROSECUTOR]: Yes, Your Honor. Just adding on everything
     that you said, credibility, obviously, is a question for the jury. And
     also he did say that he remembered these things. And I wouldn’t
     say they are extremely inconsistent from what he said to the
     officer at the time; maybe a few things are a little different. But it
     was the same thing about him showing the masturbating and that
     [Appellant] taught him to get the sperm out of the testicles.
     Although testicles might have been a big word, again he said that
     he learned this from [Appellant] but used the word pee pee to
     describe his penis, which is terminology expected of his age.
            There’s no motive to fabricate; that was completely
     spontaneous. And there’s nothing to indicate that his mental state
     -- the child’s mental state that there are any deficiencies there.
            So I would request that the statement be brought in.

     THE COURT: All right. Very well. Then upon consideration of the
     matter, I will note that the child is -- the [c]ourt is aware that the
     child is going to testify at the proceeding. It resolves any proffer
     related claims.
            Upon consideration of the appropriate factors, I will grant
     the Commonwealth’s motion to admit all three of the proffered
     statements into evidence at trial under the Tender Years
     Exception.

Id. at 51-54.

     Before making its determination, the trial court had the benefit of not

only Mr. Joseph’s testimony, but also that of Ms. Stover and Ms. Melton. In

rendering its decision, the court considered the inconsistences in the

terminology the Child used when speaking to these adults as well as his

emotional reactions as he related his allegations to Mr. Joseph. Furthermore,

it noted at the Tender Years Statute hearing that Appellant could explore Mr.


                                    - 13 -
J-S26039-22


Joseph’s brain injury and memory difficulties on cross-examination at trial;

however, this topic was not raised at that time. Id. at 122-126. Furthermore,

the Commonwealth called then ten-year-old B.T.P. as its first witness at trial,

and he was subject to an extensive cross-examination. Id. at 89-116.

      In setting forth his arguments in support of his issue presented on

appeal, Appellant essentially asks this Court to reweigh Mr. Joseph’s testimony

and make our own credibility determinations to reach a different result. This

we cannot do.    In light of the foregoing, we find the trial court did not abuse

its discretion in finding the challenged statements demonstrated sufficient

indicia of reliability to be admissible under 42 Pa.C.S.A. § 5985.1 of the Tender

Years Statute.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2022




                                     - 14 -